Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 09/17/2020 & 03/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 03/02/2021 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to as ineligible under subject eligibility test. In the Subject Matter Eligibility Test for Products and Processes (Federal Register, Vol. 79, No. 241, dated Tuesday, December 16, 2014, page 74621), step 1, the claimed invention is a process, machine, manufacture or composition of matter. Also, see revised guidance 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019.
Claims 1 & 16-17
In step 2A - prong 1: This step inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “a first generation unit configured to generate shape data on an object included in a first partial space based on one or more captured images obtained from one or more of a plurality of imaging apparatuses and a first parameter corresponding to the first partial space, the first partial space being included in a plurality of partial spaces in an imaging space which is an image capturing target for the plurality of imaging apparatuses; and a second generation unit configured to generate shape data on an object included in a second partial space based on one or more captured images obtained from one or more of the plurality of imaging apparatuses and a second parameter corresponding to the second partial space, the second partial space being included in the plurality of partial spaces, the second parameter being different from the first parameter.” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A - prong 2: This step inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  This claim comprises a “a first generation unit, a second generation unit”.  However, Enfish v. Microsoft “in concluding that the claims were not directed to an abstract idea (e.g. claims were sufficient under 35 USC 101), the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory”.  In this case, Takama (U.S.  Publication 2018/0367709)
prior art rejection below is sufficient to rebut presumption of claims pertaining to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2 (e.g. claim is not directed to a judicial exception). 
In step 2B:  the critical inquiry is does the claim recite additional elements that amount to “significantly more” than the judicial exception? Examiner submits analysis considered in step 2A concluded that claims do amount to more than an judicial exception.
Dependent Claims
As to claims 2-15, these claims are rejected due to their dependence on claims 1 & 16-17 and are rejected for the same reasons.

CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 9 & 11-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takama (U.S.  Publication 2018/0367709)
As to claims 1 & 16-17, Takama discloses an information processing apparatus comprising: a first generation unit (211, Fig. 2 & [0025], for example discloses a first shape estimation unit which estimates the 3D shape of an object within the first multi-viewpoint image based on 109, Fig. 2 first camera group (See [0023] & Fig. 3)) configured to generate shape data on an object included in a first partial space based on one or more captured images obtained from one or more of a plurality of imaging apparatuses and a first parameter corresponding to the first partial space (Examiner submits calculating object shape with is unique to the area of capture can be seen as a “first” parameter), the first partial space being included in a plurality of partial spaces in an imaging space which is an image capturing target for the plurality of imaging apparatuses; and a second generation unit (212, Fig. 2 & [0025], for example discloses a second shape estimation unit which estimates the 3D shape of an object within the second multi-viewpoint image based on 110, Fig. 2 second camera group (See [0023] & Fig. 3)) configured to generate shape data on an object included in a second partial space based on one or more captured images obtained from one or more of the plurality of imaging apparatuses and a second parameter corresponding to the second partial space, the second partial space being included in the plurality of partial spaces, the second parameter being different from the first parameter. (As to partial spaces…examiner submits unique partial spaces are a product of the unique cameras view placement (See Fig. 3))(Examiner submits that 311/312, [0052[ & Fig. 3 disclose shape calculation of different objects which would contain different shape/curvatures)
As to claim 2, Takama discloses everything as disclosed in claim 1. In addition, Takama discloses wherein the first and second parameters each include information for determining whether an element constituting the imaging space is part of shape of the object. (See 404a/404b, Fig. 4 & [0030, 0032-0033] discloses shape calculation wherein 311/312, [0052] disclose different object with different shape/curvature (i.e. parameters))
As to claim 5, Takama discloses everything as disclosed in claim 1. In addition, Takama discloses wherein the second parameter includes information indicating an imaging apparatus to be used to generate the shape data on the object included in the second partial space. (See 404a/404b, Fig. 4 & [0030, 0032-0033] discloses shape calculation wherein 311/312, [0052] disclose different object with different shape/curvature (i.e. parameters))
As to claim 6, Takama discloses everything as disclosed in claim 1. In addition, Takama discloses wherein the first parameter is determined for each element included in the first partial space among elements constituting the imaging space, and wherein information common to elements included in the second partial space among the elements constituting the imaging space is determined as the second parameter. (S406, Fig. 4 & [0035] discloses using overlapping common areas in the first and second regions to generate a sum of shapes.)
As to claim 7, Takama discloses everything as disclosed in claim 1. In addition, Takama discloses wherein one or more imaging apparatuses configured to capture an image of the first partial space include(s) an imaging apparatus having an angle of view different from an angle(s) of view of one or more imaging apparatuses configured to capture an image of the second partial space. (Figs. 3 & 5A)
As to claim 9, Takama discloses everything as disclosed in claim 1. In addition, Takama discloses wherein the - 71 -10208064US01 imaging space is divided into the plurality of partial spaces including the first and second partial spaces based on information indicating a border. (See 321/322, Fig.3 or Regions of Fig. 5A)
As to claim 11, Takama discloses everything as disclosed in claim 1. In addition, Takama discloses wherein the object expected to be included in the first partial space and the object expected to be included in the second partial space differ in at least either size or a motion characteristic. ([0032-0033] & All Figures See soccer match example including a player and ball and other associated objects)
As to claim 12, Takama discloses everything as disclosed in claim 1. In addition, Takama discloses wherein a number of objects expected to be included in the first partial space is different from a number of objects included in the second partial space. ([0032-0033] & All Figures See soccer match example including a player and ball and other associated objects)
As to claim 13, Takama discloses everything as disclosed in claim 1. In addition, Takama discloses wherein a subject of image capturing by the plurality of imaging apparatuses is a game played by using a ball, and wherein objects expected to be included in the second partial space include the ball. ([0032-0033] & All Figures See soccer match example including a player and ball and other associated objects)
As to claim 14, Takama discloses everything as disclosed in claim 1. In addition, Takama discloses wherein a subject of imaging by the plurality of imaging apparatuses is a game played by using a ball, and wherein objects expected to be included in the first partial space include at least either a person playing the game or the ball. ([0033] See soccer match example including a player and ball and other associated objects)
As to claim 15, Takama discloses everything as disclosed in claim 1. In addition, Takama discloses wherein the first and second generation units are each configured to generate the shape data on the object based on image data generated based on the one or more captured images, the image data indicating a region of the object in the one or more captured images. (See Fig. 4)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takama (U.S.  Publication 2018/0367709) in view of Ohno (U.S. Publication 2017/0064210)
As to claim 3, Takama discloses everything as disclosed in claim 1 but is silent to wherein the first parameter includes information indicating whether a region corresponding to an element included in the first partial space among elements constituting the imaging space is included in an angle of view of the respective plurality of imaging apparatuses.
However, Ohno’s Figs. 1-18, Abstract & [0040-0066] discloses herein the first parameter includes information indicating whether a region corresponding to an element included in the first partial space among elements constituting the imaging space is included in an angle of view of the respective plurality of imaging apparatuses.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Takama’s disclosure to include the above limitations in order to provide camera blind spot protection. 
As to claim 4, Takama discloses everything as disclosed in claim 1 but is silent to wherein the - 70 -10208064US01 second parameter includes information indicating an imaging apparatus having an angle of view including a region corresponding to an element included in the second partial space among elements constituting the imaging space.
However, Ohno’s Figs. 1-18, Abstract & [0040-0066] discloses wherein the - 70 -10208064US01 second parameter includes information indicating an imaging apparatus having an angle of view including a region corresponding to an element included in the second partial space among elements constituting the imaging space.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Takama’s disclosure to include the above limitations in order to provide camera blind spot protection. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takama (U.S.  Publication 2018/0367709) in view of Nixon (U.S. Publication 2010/0013927)
As to claim 8, Takama discloses everything as disclosed in claim 1 but is silent to wherein a number of imaging apparatuses configured to capture an image of the second partial space among the plurality of imaging apparatuses is less than a number of imaging apparatuses configured to capture an image of the first partial space.
However, Nixon’s Abstract, [0024-0025, 0028-0031, 0035] discloses varying number of cameras used during photography. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Takama’s disclosure to include the above limitations in order to balance the need for higher image resolution vs. the need for lowering camera cost and weight. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takama (U.S.  Publication 2018/0367709) in view of Arita et al. (U.S. Publication 2008/0079717)
As to claim 10, Takama discloses everything as disclosed in claim 9 but is silent to wherein the information indicating the border includes information indicating a height in the imaging space.
However, Arita’s [0064-0068] & Fig. 5 discloses wherein the information indicating the border includes information indicating a height in the imaging space.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Takama’s disclosure to include the above limitations in order to introduce height limits and tolerances in combining differing regions.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661